Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION

Status of the Claims
Claims 3,13-20 are cancelled
Claims 21-24 are new
Claims 1,2,4-12, 21-24 are pending
Claims 1,4,6,8,9 are amended
The rejection under 35 USC 101 is withdrawn.

Applicant has not addressed the Official Notice taken in the prior art rejection of claims 1,7,9,10.  Accordingly, the facts noticed therein are deemed Applicant Admitted Prior Art.  (“AAPA”)

Response to Applicant Remarks

Applicant’s well-articulated remarks have been considered but are moot in light of the newly cited art.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 recites “preventing the ordering of one or more of the inventory items for a predetermined amount of time in response to a health risk classification.”.  Claim 22 recites “altering or decreasing a rate of the automatically ordering of the particular inventory item of the one or more inventory items based upon a health risk classification.”  Claim 23 recites “receiving location of a user in a user profile; and altering an occurrence of actions ordering of a demand based ordering system of the food inventory system based on the location.” Claim 24 recites “receiving dietary restrictions in a user profile; and altering an occurrence of actions of a demand based ordering system of the food inventory system based on the dietary restrictions.”   The examiner understands these limitations arise from Applicant’s para 0077:  “Ordering module may also determine appropriate actions for special types of users, such as to determine rate of consumption or necessary requirements of certain items based upon the information generated by the user whereby user may initially register a profile associated with image recognition application program interface (API). User may insert information pertaining to but not limited to age, location, height, weight, BMI, and dietary restrictions and favorite types of food. The profile information may alter the occurrence of actions to provide a more personalized demand based ordering system.  For instance, if user has a high BMI, unhealthy items may be ordered to be delivered after a predetermined time, at a decreased or staggered rate during a predetermined amount of time to limit unhealthy items, or after BMI has returned to a predetermined range assisting user as a reward system and to set goals for themselves.”  The examiner notes that the enumerated parameters are mentioned, but the only detailed scenario described in the specification relates to decreasing or staggering unhealthy items response to user BMI.  The specification is silent on specific actions to take based on “health risk classification”, location, “dietary restriction”.  Accordingly, the limitations may constitute impermissible new matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1  are rejected under 35 U.S.C. 103 as being unpatentable over 20170039511 Corona 20170039511 in view of AAPA

Regarding Claim 1, Corona discloses
one or more databases, the databases stored in a memory, wherein at least one database is an inventory database, the inventory database comprising one or more inventory items placed in a storage container;
Corona is directed to a smart refrigerator with an inventory database.  (“A refrigerating appliance includes a cabinet having an inner liner that defines at least one aperture for accessing a refrigerating compartment. A door is operably coupled to the cabinet and is operable between open and closed positions. A plurality of storage surfaces is positioned within the refrigerating compartment. Each storage surface is adapted to receive at least one temporarily stored item. A scanning apparatus is adapted to record data related to the storage surfaces and the at least one temporarily stored item. The scanning apparatus conducts first and second data capturing phases. The secondary data recorded during the second data capturing phase is compared against previous data recorded during the first data capturing phase to create a current inventory manifest. The current inventory manifest is compared with a set of predetermined parameters related to the at least one temporarily stored item to selectively provide an output.”, Corona, abstract)

one or more processors coupled to the one or more databases;
a camera having a camera lens, the camera configured to capture identifying information of the one or more inventory items, wherein the identifying information of the one or more inventory items is searched using an image recognition API stored in the memory to recognize the one or more inventory items whose identifying information has been captured by the camera; and
Corona discloses that the processor of the refrigerator can use a camera to identify items and contents in the refrigerator.  (Corona, para 0037, “According to the various embodiments, as exemplified in FIGS. 1-8 and 17-19, the scanning apparatus 544 can include a plurality of cameras 570 disposed within the refrigerating compartment 518 of the appliance 510. The cameras 570 can be configured to periodically scan each of the plurality of storage surfaces 540, as well as the at least one temporarily stored item 542 disposed within any one or more of the plurality of storage surfaces 540. In this manner, during the first and second data capturing phases 552, 554, the scanning apparatus 544 can record a photograph, or other type of image, of the interior 572 of the refrigerating compartment 518, and/or can record the data using alternate imaging methods that can include, but are not limited to, infrared imaging, 3-D imaging, light-field imaging, thermal imaging, digitized imaging, combinations thereof, and any other type of imaging method that can collect data as to the various properties and configurations of the plurality of storage surfaces 540 and the at least one temporarily stored item 542 disposed within.”)

at least one computing device coupled to the one or more processors and the one
or more databases; wherein the one or more processors are configured to:
updating the inventory database with the one or more inventory items by
capturing identifying information of the one or more inventory items being placed in the storage container;
updating the inventory database by capturing identifying information of the one or more inventory items being removed from the storage container; and
Corona discloses that the refrigerator may be coupled to a portable device that can update the refrigerator inventory.  (Corona, para 0050, “According to various embodiments, as exemplified in FIGS. 1 and 2, it is contemplated that the scanning apparatus 544 of the appliance 510 can also include an exterior scanner 620 that can be disposed on or within a portion of the appliance 510 or a hand held scanner that can be used to manually scan temporarily stored items 542 that are to be stored within or outside of the refrigerating compartment 518. This hand scanner 620 can be a wireless scanner, corded scanner, or can be integrated within a portable computing device 630 (shown in FIG. 16), such as a cell phone, tablet, wearable computing device, or other similar portable computing device 630 that the user can implement to scan temporarily stored items 542, or scan other items related to a household inventory of consumable and perishable items, as will be described more fully below. The portable computing device 630 can include a non-transitory computer readable medium that stores one or more programs and the graphical user interface on a computing device with a touch screen display, a memory, and one or more processors to execute one or more programs stored in the memory, wherein the touch screen device is operatively connected to one or more database servers via a wired or wireless network of the present invention.”)

presenting a user interface on the computing device, wherein the user interface comprises a display of a listing of the one or more inventory items in the storage container from the inventory database along with variable details; 
Corona discloses displaying the inventory manifest of the refrigerator.  (Corona, para 0069, “[0069] According to the various embodiments, as exemplified in FIGS. 8-16, the current inventory manifest 560 is derived through use of the scanning apparatus 544 with a listing of their current inventory contained within the appliance 510. Such an inventory can be provided to the user through a read-out on the appliance 510 itself, or through various wireless communications transferred from the appliance 510 to an exterior computing device such as a personal computer or a mobile computing device with a touch screen display, memory and one or more processors. In this manner, data regarding the current inventory manifest 560 of the appliance 510 can be delivered via email, text, status update, ping, or other digital notification to a user's portable computing device 630. Such a portable computing device 630 can include, but is not limited to, a cell phone, smart phone, tablet, laptop, desktop computer, wearable computing device, or other similar computing device. It is also contemplated that data from the data capturing phases 550 and the information concerning the current inventory manifest 560 of the appliance 510 can be delivered to a “cloud” storage location for easy access by the object recognition system 672 and/or the user through any one or more of the portable or stationary computing devices described above. Accordingly, because the current inventory manifest 560 of the appliance 510 is continually accessible by the user, the user may not need to sort through the various temporarily stored items 542 contained within the appliance 510 to determine what items are within the appliance 510. The current inventory manifest 560 can be displayed as an itemized, categorized, or otherwise organized list. Such organization of the list can be dictated by the user based upon their needs at a particular time.”)

the one or more inventory items in the storage container sortable by details comprising storage date, category type, name of the one or more inventory items in the storage container, number of days the one or more inventory items in the storage container were stored in the storage container, expiration date of the one or more inventory items in the storage container, and quantity of the one or more inventory items in the storage container.

AAPA teaches that it is old and well known for tabular data to be sortable and sorted.  For example, it is well known in spreadsheets for sort on various columnar data in a spreadsheet.  Further, the examiner takes official notice that the parameters storage date, category type, name of food inventory item, number of days the food inventory item was stored, expiration date, and quantity of items are well known parameters to characterize a food inventory item.   That is, it is well known to track storage, age, expiration of food items.  (See at least previously cited Solomon for example, para 0224, “Searches may be category-based, keyword-based, feature-based (e.g. purchase date, expiration date, etc.) or by some other menu-based logic search.”).  Similarly, food items inherently have a name, and it is well known to sort and search any data alphabetically, such as a directory of personnel.  Also, it is known to sort by a group of items by quantity.  (food items may be obtained in different serving sizes, etc).   All the claimed elements are taught by Corona or AAPA.  Sorting food data by the enumerated parameters does not change the function taught by Corona.  Displaying refrigerator inventory data could be sorted in any way reasonable to the designer or user of the system.  Since the function of elements in Corona and AAPA do not interfere with each other, the results would be predictable.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to include in Corona sorted food data as taught by AAPA because the claimed invention is merely a combination of old elements, and tin the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination was predictable.  



Claims 2  are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of AAPA in further view of Solomon US20100187306A1
Regarding Claim 2, Corona and AAPA disclose the system of claim 1.  

further comprising a bar code reader, the bar code reader configured to capture identifying information of the one or more inventory items, 
(Corona, para 0079, “[0079] According to the various embodiments, the scanning apparatus 544 of the appliance 510 can include an imaging system having resolution providing enough detail to capture labels of particular temporarily stored items 542, bar code information, and other detailed information concerning particular temporarily stored items 542 purchased from various retail stores 710. This label information can be stored to assist in the formation and maintenance of the current inventory manifest 560.”)

Corona does not explicitly disclose
wherein the identifying information of the one or more inventory items is searched in a barcode database stored in the memory or through a barcode database API over the internet to recognize the one or more inventory items.
Solomon discloses that barcode information could be downloaded from the internet.  (Solomon, para 0175, “[0175] At least one software program is stored in the memory 156 to be operated on by the processor 154 within the controller 142. This program may include a first sub-routine for operating the user interface 144. The program may also include a second sub-routine for printing information on the label 166 to be attached to an item 56. The program may further include a third sub-routine for receiving information transmitted to the controller 142 via RFID or barcode reader technology. A data reader 152 including, but not limited to, bar code readers/laser scanners 174 and RFID readers 176 is electrically, electronically, and mechanically connected to the controller 142 such that the reader 152 is able to scan a barcode 172 or RFID inlet 168 associated with a particular item 56 so that the information can be stored in the memory 156 of the controller 142. Information relating to that particular barcode 172 or RFID inlet 168 may have already been downloaded to the controller 142 which is then able to correlate the scanned barcode 172 or RFID inlet 168 with particular information relating to the item 56…”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona and AAPA with the barcode of Solomon with the motivation of identifying items.  Id.

Claims 4  are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of AAPA in further view of Yu US20080292141A1

Regarding Claim 4, Corona and AAPA disclose the system of claim 1.  

Corona does not explicitly disclose

further comprising a camera sensor configured to sense the one or more inventory items placed within a predetermined range of the camera, the camera sensor configured to activate the camera lens when the one or more inventory items are located within range of the camera, wherein the camera sensors when activated captures identifying information of the one or more inventory items in range.
Yu is directed to a range based triggering device.  (Yu, abstract).  “Mobile devices (e.g., barcode scanners, image-based scanners, RFID readers, radio transceivers, video cameras, etc.) are used in a multitude of situations for both personal and business purposes. These devices often utilize a manually operated mechanical trigger such as a pushable button, a sliding switch, a touch-panel, etc. The trigger requires a user to perform an additional action in order to effect triggering.”  (Yu, background).  (“The present invention relates to a method and system for triggering a device with a range finder based on aiming pattern. The system includes a processing device acquiring and processing data; an imager providing an image of an object; a range finder determining a distance from the imager to the object; a timer which is activated by the processing device; and an application acquiring data from the object within a measuring range if the processing device determines that the distance remains within a stabilization range for a period of time.” (Yu, summary)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona and AAPA with the range finder of Yu with the motivation of more efficiently triggering a camera.  (Yu, background)

Claims 5  are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of AAPA in view of Yu in view of Solomon US20100187306A1 in further view of 
Houzz, 2/15/13, available at https://www.houzz.com/products/the-ipad-frame-prvw-vr~2986586



Regarding Claim 5, Corona, AAPA and Yu disclose the system of claim 4.  

Corona does not explicitly disclose
a mounting bracket, the mounting bracket configured to couple the computing device on or near the storage container, the mounting bracket configured to allow the computing device to slide in and out of the mounting bracket, 

Corona discloses that the refrigerator may be coupled to a portable device that can update the refrigerator inventory  (Corona, para 0050) but not a mount for the device.  Solomon discloses that the storage system may have an affixed remote scanning device.  (“The important aspect of the inventory control system 140' is the capability of identifying and locating virtually any item. In the preferred embodiment, a universal remote 228 scans a passive item 230 for storage within a database 232. The universal remote 228 preferably comprises a cell phone, but can be any device generally capable of scanning or reading information on the passive item 230. For example, the universal remote 228 may include a scanner compatible with a barcode, a reader compatible with RFID circuits, a camera for taking photographs of the passive item 230, or a receiver for receiving data through automatic or manual user entry in the event the passive item 230 is incapable of being read or scanned. The universal remote 228 may be wireless (e.g., such as the aforementioned cell phone, or a personal digital assistant (PDA), smartphone, computer, netbook, etc.) or may be a device permanently or removably affixed to a portion of a structure (e.g., a house) or in association with the storage and retrieval system described above.”  (Solomon, para 0207).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona, AAPA and Yu with the mount of Solomon with the motivation of scanning stored items.  Id.


Corona does not explicitly disclose

the mounting bracket further comprising one or more holes in the mounting bracket configured to allow the camera lens on the computing device to see through and take images of inventory items and to allow the camera sensor on the computing device to see through and sense the one or more inventory items.

Solomon does not describe the nature of the mount.  Houzz discloses that a mobile device can be slid into a housing with a hole that allows access to the interface (e.g. the camera and screen).  (Houzz, p.1)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona, AAPA, Yu and Solomon with the mount of Houzz with the motivation of accessing a mobile device.  Id.

Claims 6,12 are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of AAPA in further view of Kiyomatsu US20020066279A1

Regarding Claim 6, Corona and AAPA disclose the system of claim 1.  

Corona does not explicitly disclose
further comprising a microphone and
a speaker, wherein the one or more processors are further configured to:
receiving and processing sound into electrical signals;
updating the inventory database in response to the electrical signals;
Kiyomatsu is directed to a refrigerator with a device that stores information of the contents.  (Kiyomatsu, abstract).  “A contactless memory medium may not be applied to an item which is not an item such as food purchased from a certain store. For such an item, the user may operate on a control unit in the refrigerator to enter necessary items of information into a database that is stored in the information holding device. The user may apply a contactless memory medium to such an item, and enter information into the contactless memory medium by means of the reader/writer, so that the database may be managed based on the information stored in the contactless memory medium. Alternatively, necessary information may be entered into the database by the user each time when an item is used.”  (Id, para  0013)  “More preferably, the refrigerator further includes a control device such as a touch panel for manually entering the item information or a microphone for entering the item information with the voice of user.”  (Kiyomatsu, para  0044; para 0050, “[0050] FIG. 2 shows in front schematic view the control and display device 2 on the refrigerator 1. The control and display device 2 comprises a reader/writer 10 for reading and writing item information stored in a contactless memory medium applied to an item, a display panel 13 in the form of a liquid crystal display panel or the like, a manual input panel 16 for manually entering information, a microphone 14 for entering with the voice, and a loudspeaker 15 for giving information in the form of voice to the user.”)

receiving and processing electric signals into sound; and
notifying a user through speaker in response to user input or an event.

“Electric refrigerators having a sound recording/reproducing device are presently available. The sound recording/reproducing device is used for taking audio memos. For example, a user of such a refrigerator records a message such as "Consume the milk today because its consume-by date is today" in the sound recording/reproducing device of the refrigerator, and another user hears the recorded message and consume the milk when he or she comes home.” (Kiyomatsu, para 0004)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona and AAPA with the microphone/speaker of Kiyomatsu with the motivation of recording information.  Id.


Regarding Claim 12, Corona, AAPA and Kiyomatsu disclose the system of claim 6.  

updating the inventory database in response to the processed sound of an audible recitation from the user;
Corona discloses user inventory input through voice command.  (Corona, para 0049, “Accordingly, one storage container 610 having a vegetable stored therein and another similarly shaped opaque storage container 610 containing a meat can be tracked as each storage container 610 is moved or shifted within the refrigerating appliance 510 during use of the appliance 510. The manual input can be performed by various manual input mechanisms that can include, but are not limited to, key pads, voice recognition devices, hand scanners, selection menus, query-based inputs, combinations thereof, and other similar input devices.”)

displaying one or more recipes in response to the processed sound of an audible recitation from the user, the one or more recipes determined by the inventory items found in the inventory database; and

displaying a shopping list of inventory items needed for a specific recipe in response to the processed sound of an audible recitation from the user.
Corona discloses user meal preference influencing a recipe suggestion and also updating a shopping list.  (Corona, para 0101, “The object recognition system 672 can also be programmed to be sensitive to certain preferences of the user. By way of example, and not limitation, where a user feels like having a “beef” recipe, a prompt of the object recognition system 672 can include a query of “what are you in the mood for eating?” Based upon the answer to this query, certain menu items or recipes can be suggested to the user and based upon the user's selection and the current inventory manifest 560. Various items for preparing these recipes may also be added to the user's shopping list 712 for access by the user's portable computing device 630, or for printing out for the user in preparation for the shopping excursion.”)



Claims 7-11  are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of AAPA in further view of Kiyomatsu US20020066279A1 in further view of Roh US 20020178066 A1
 
Regarding Claim 7 , Corona, AAPA and Kiyomatsu disclose the system of claim 6.  
Corona does not explicitly disclose
wherein the processors are further configured to: ordering the one or more inventory items when the user inputs a request to order the one or more inventory items; and 

Roh is directed to a networked refrigerator. (See Roh, para 0025, “An input unit 11 allows the user to input a food purchase command on the basis of an image displayed on the screen of the display unit 10. The input unit 11 may be, for example, a mouse, keyboard or the like.”)

ordering inventory items wherein the percentage of a particular inventory item located in the storage container drops below a predetermined… .
(Roh, abstract, “A refrigerator capable of transmitting and receiving information over a network and having an automatic food ordering function and a method for operating the same, wherein the residual amounts of food articles stored in containers of the refrigerator are measured through sensors installed in the containers and then displayed on a screen of a display unit, thereby enabling a user to easily recognize the residual amounts of the food articles stored in the refrigerator without opening the door of the refrigerator. The measured residual amounts of the food articles are compared with minimum proper amounts of the food articles preset by the user, respectively. In the case where the measured residual amount of a specific one of the food articles is smaller than the minimum proper amount of the specific food article, the specific food article is automatically ordered and delivered. Therefore, less time elapses from the food consumption to the food purchase, thus making it possible for the user to use the refrigerator more efficiently and conveniently.”)  
   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona, AAPA and Kiyomatsu with the ordering of Roh with the motivation of replenishing a refrigerator.  Id.

percentage
AAPA teaches that it is old and well known to replenish when a certain percentage is reached.  For example, a motorist may be alerted to refill gasoline once the tank is one quarter full, etc.  All the claimed elements are taught by Roh or AAPA.  Describing a preset alert level in the form of a percentage would not affect the minimum food settings of Roh.  Since the function of elements in Roh and AAPA do not interfere with each other, the results would be predictable.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to include in Corona, AAPA, Kiyomatsu and Roh a percentage as taught by AAPA because the claimed invention is merely a combination of old elements, and tin the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination was predictable.  



Regarding Claim 8, Corona, AAPA, Kiyomatsu and Roh disclose the system of claim 7.  

wherein the processors are further configured to: uploading a user profile into the databases, the user profile used to analyze when to order more of the inventory items.

Corona discloses users of the smart refrigerator may have stored profiles with health management information that can modify recipes based on the refrigerator inventory.  (Corona, para 0104, “[0104] According to the various embodiments, where a comprehensive profile can be created for one or more users of the object recognition system 672, certain preferences can be changed, based upon a desired health management plan. Where a user desires to make a dietary change that affects certain parameters within their body (i.e., weight, cholesterol, caloric intake, diabetic choices, recommended disease-fighting diets, combinations thereof and other health management choices), a change can be made to an individual's comprehensive menu profile 740. As a result, recipe recommendations and shopping lists 712 can be modified to be sensitive to these health management choices. Additionally, it is contemplated that certain portion size suggestions can be recommended to manage the proper caloric intake desired by the user.”)

Corona does not explicitly disclose

Linking one or more online seller’s accounts for ordering the one or more inventory items from the food inventory system.
Roh discloses that a smart refrigerator can place an order to one or more external food stores.   The examiner interprets this as linking to the selling food store’s account.  (Roh, para 0040, “[0040] The above fourth step includes a food ordering window output step S4 of outputting a food ordering window to the screen of the display unit, an automatic purchase determination step S5 of allowing the user to determine whether to automatically purchase the specific food article, an information input step S6 of inputting user information and food article information, a notification step S7 of sending the inputted user information and food article information to a food store over a network, and a food delivery step S8 of allowing the food store to deliver the specific food article to the user's home in response to the information sent at the notification step S7.”)     It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Corona, AAPA and Kiyomatsu with the ordering of Roh with the motivation of replenishing a refrigerator.  Id.


Regarding Claim 9, Corona, AAPA, Kiyomatsu and Roh disclose the system of claim 8.  

wherein the processors are further configured to: preventing the ordering of one or more of the inventory items for a predetermined amount of time in response to a health risk classification.

Corona discloses modifying shopping lists in accordance to health management decisions.  (e.g. controlling diabetes).  The examiner interprets this to be a reduction in purchasing sugary foods.  (Corona, para 0104, “[0104] According to the various embodiments, where a comprehensive profile can be created for one or more users of the object recognition system 672, certain preferences can be changed, based upon a desired health management plan. Where a user desires to make a dietary change that affects certain parameters within their body (i.e., weight, cholesterol, caloric intake, diabetic choices, recommended disease-fighting diets, combinations thereof and other health management choices), a change can be made to an individual's comprehensive menu profile 740. As a result, recipe recommendations and shopping lists 712 can be modified to be sensitive to these health management choices. Additionally, it is contemplated that certain portion size suggestions can be recommended to manage the proper caloric intake desired by the user.”)



Regarding claim 10, Corona, AAPA, Kiyomatsu and Roh disclose the system of claim 8.  

Corona does not explicitly disclose

wherein the processors are further configured to: staggering the ordering of one or more of the inventory items over a predetermined amount of time in response to the user profile.
The examiner notes that Corona discloses modifying shopping according to a profile, but not a staggered order.  (Corona, para 0104).   AAPA teaches it is old and well known for users to record an instruction to stagger purchases over time.  For example, a customer not wish to place a bulk orders of items all at once, but would rather prefer to spread the purchases out over time.   All the claimed elements are taught by Corona or AAPA.  Implementing a staggered ordering would not affect the shopping of Corona.  (e.g. ordering a month supply of goods once a month versus half a month’supply twice a month would both replenish depleted goods).  Since the function of elements in Corona and AAPA do not interfere with each other, the results would be predictable.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to include in Corona, AAPA, Kiyomatsu and Roh a staggered order as taught by AAPA because the claimed invention is merely a combination of old elements, and tin the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination was predictable.  



Regarding claim 11, Solomon, Official Notice, Kiyomatsu, Roh  and Luk disclose the system of claim 8.  

Corona does not explicitly disclose
wherein the processors are further configured to: allowing the ordering of one or more of inventory items after one or more data in the user profile returns to a predetermined range.

AAPA teaches that it is old and well known for users to record an instruction to pause purchases.  For example, a customer may be on vacation, or a customer may have too much inventory and pauses a recurring purchase until the return date.  All the claimed elements are taught by Corona or AAPA.  Implementing a vacation pause would not affect the shopping of Corona.  (e.g. replenishment would occur when a user is available to consume the goods, not when they are away).  Since the function of elements in Corona and AAPA do not interfere with each other, the results would be predictable.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to include in Corona, AAPA, Kiyomatsu and Roh a dated pause as taught by AAPA because the claimed invention is merely a combination of old elements, and tin the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination was predictable.  

Claims 21,22,24 are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of Roh

Regarding Claim 21, 
one or more databases, the one or more databases stored in a memory, wherein at least one database is an inventory database, the inventory database comprising one or more inventory items; 
one or more sensors to capture identifying information of the one or more inventory items, wherein the identifying information of the one or more inventory items is searched using an image recognition API stored in the memory to recognize the one or more inventory items whose identifying information has been captured by the one or more sensors; 
one or more processors coupled to the one or more databases; and a computing device coupled to the one or more processors and the one or more databases; 
See prior art rejection of claim 1 regarding Corona.

wherein the one or more processors are configured to: automatically ordering the one or more inventory items wherein a percentage of a particular inventory item drops below a predetermined percentage.
See prior art rejection of claim 7 regarding Roh

Regarding Claim 22, Corona and Roh disclose the system of claim 21

wherein the one or more processors are further configured to: receiving a health risk in a user profile and altering or decreasing a rate of the automatically ordering of the particular inventory item of the one or more inventory items based upon a health risk classification.
See prior art rejection of claim 9.

Regarding Claim 24, Corona and Roh disclose the system of claim 21
wherein the one or more processors are further configured to:
receiving dietary restrictions in a user profile; and
altering an occurrence of actions of a demand based ordering system of the food inventory system based on the dietary restrictions.
See prior art rejection of claim 9

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of Roh in view of AAPA

Regarding Claim 23, Corona and Roh disclose the system of claim 21

wherein the one or more processors are further configured to: receiving location of a user in a user profile; and altering an occurrence of actions ordering of a demand based ordering system of the food inventory system based on the location.
See prior art rejection of claim 11


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687